1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   In the matter of the Complaint of                  Case No.: 16CV2468 JM-LL
     HORNBLOWER FLEET, LLC owner,
12
     and HORNBLOWER YACHTS, LLC dba                     ORDER SETTING SECOND
13   HORNBLOWER CRUISES AND                             MANDATORY SETTLEMENT
     EVENTS, owner pro hac vice for                     CONFERENCE
14
     exoneration of, or limitation of, liability,
15                                    Plaintiffs,
16   and Related Claims.
17
18
19
           The Court held a Mandatory Settlement Conference (“MSC”) on December 12,
20
     2018. Based upon the Parties’ request, the Court sets a second Mandatory Settlement
21
     Conference on January 3, 2019 at 1:00 p.m. in the chambers of Magistrate Judge Linda
22
     Lopez located at 221 West Broadway, Suite 2140, San Diego, CA 92101. All discussions
23
     at the Mandatory Settlement Conference will be informal, off the record, privileged, and
24
     confidential. Counsel for any non-English speaking party is responsible for arranging for
25
     the appearance of an interpreter at the conference.
26
27
28

                                                    1
                                                                                16CV2468 JM-LL
1           a.      Personal Appearance of Attorneys Required: The principal attorneys
2    responsible for the litigation, must be present in person and legally and factually prepared
3    to discuss settlement of the case.
4           Unless there is good cause, persons required to attend the conference pursuant to this
5    Order shall not be excused from personal attendance. Requests for excuse from attendance
6    for good cause shall be made in writing at least five (5) court days prior to the conference.
7    Failure to appear in person at the Mandatory Settlement Conference will be grounds for
8    sanctions
9           b.      Full Settlement Authority Required: In addition to counsel who will try the
10   case, all parties, adjusters for insured defendants, and other representatives of a party with
11   full settlement authority1 must be present in person or available telephonically for the
12   entirety of the conference. In the case of a corporate entity, an authorized representative
13   of the corporation who is not retained outside counsel must be present in person or
14   available telephonically for the entirety of the conference and must have discretionary
15   authority to commit the company to pay an amount up to the amount of Plaintiff's prayer
16   (excluding punitive damages prayers).               The purpose of this requirement is to have
17   representatives present who can settle the case during the course of the conference without
18   consulting a superior.
19          c.      Confidential Settlement Statements Required: No later than December
20   31, 2019, the parties shall submit directly to Magistrate Judge Lopez's chambers (via email
21   address or hand delivery c/o the Clerk’s Office) confidential settlement statements no more
22   than two (2) pages in length. These confidential statements shall not be filed or served
23                                                  
24   1
       "Full settlement authority" means that the individuals at the settlement conference must be authorized to
25   explore settlement options fully and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have
26   "unfettered discretion and authority" to change the settlement position of a party. Pitman v. Brinker Int'l,
     Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference contemplates that the person's view of the case may be altered during
     the face to face conference. Id. at 486. A limited or a sum certain of authority is not adequate. See Nick
28   v. Morgan's Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                          2
                                                                                                 16CV2468 JM-LL
1    on opposing counsel. Each party's confidential statement must set forth any settlement
2    negotiations and subsequent offers or demands made by that party since the Court’s first
3    Mandatory Settlement Conference, and a separate statement of the offer or demand the
4    party is prepared to make at the second Mandatory Settlement Conference.
5          d.     Requests to Continue a Mandatory Settlement Conference: Any request
6    to continue the Mandatory Settlement Conference or request for relief from any of the
7    provisions or requirements of this Order must be sought by a written joint motion or ex
8    parte application. The application must (1) be supported by a declaration of counsel
9    setting forth the reasons and justifications for the relief requested, (2) confirm compliance
10   with Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any
11   unrepresented parties subject to the Order. Absent good cause, requests for continuances
12   will not be considered unless submitted in writing no fewer than (7) days prior to the
13   scheduled conference.
14         If the case is settled in its entirety before the scheduled date of the conference,
15   counsel and any unrepresented parties must still appear in person, unless a written
16   joint notice confirming the complete settlement of the case is filed no fewer than
17   twenty-four (24) hours before the scheduled conference.
18
19   Dated: December 14, 2018
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                    16CV2468 JM-LL
